FILED
               IN SUPREME COURT
                     OFTEXAS                   ^ ^           A 0 "2 "?7
                   APR 18 2011                  I rUlJ^
            BLAKE HAWTHORNE, Clert^
 ROGER SLUDER                                      §     IN THE DISTRICT COURT
 Plaintiff,                                        §
                                                   §
 V.                                                §     424TH JUDICIAL DISTRICT
                                                   §
 CAROL JOYCE OGDEN                                 §
 Defendant.                                        §     OF BLANCO COUNTY, TEXAS
                 ORDER TO STRIKE PLAINTIFF'S ORIGINAL PETITION
                AND ORDER FOR SANCTIONS PURSUANT TO RULE 13
                   OF THE TEXAS RULES OF CIVIL PROCEDURE

       On January 8, 2010, the Court heard the Motion for Sanctions Pursuant to Rule

13 of the Texas Rules of Civil Procedure which was brought by the Defendant, Carole

Joyce Ogden.

       All parties appeared by their attorneys and announced ready. After examining all

the pleadings and hearing the evidence and arguments of counsel, the Court finds:

       1.       that this Court has jurisdiction of this proceeding;

       2.       that the Motion for Sanctions Pursuant to Rule 13 of the Texas Rules of

                Civil Procedure filed is in all respects proper and sufficient;

       3.       that Plaintiff received due and proper notice of these proceedings;

       4.     that Plaintiff, Roger Sluder filed pleadings in this matter which failed to state

                a cause of action. Further the Court finds that the Petition filed was

                groundless, brought in bad faith and brought for the purpose of

                harassment;

      5.        that Plaintiff's attorney of record, Richard Wagner, Texas State Bar

                No.20661050, signed pleadings in this matter which failed to state a

               cause of action. Further the Court finds that the Petition filed was

               groundless, brought in bad faith and brought for the purpose of
                h9ra«mfln(.                                                       DEBBY ELSBURY
                harassment,                                              clerk district court bunco county, texas
                                                                                         FILED

                                                                                   JAN 2 9 2010
                                                                        AT &-AJ qCLQCK ^ $                    U
                                                                        BY_
        IT IS THEREFORE, ORDERED, ADJUDGED and DECREED by the Court that:

           The above numbered Cause No. CV-06875 styled RODGER SLUDER vs.

           CAROL JOYCE OGDEN is DISMISSED WITH PREJUDICE under the

           authority of Rule 13 of the Texas Rules of Civil Procedure.

        IT IS FURTHER ORDERED THAT:

           Plaintiff, Roger Sluder AND his attorney of record Richard Wagner, will pay to

           Lawrence B. Shallcross, two thousand dollars ($2,000.00) by cash, money

           order or cashier's check on or before 5:00 p.m. on January 29, 2010 as an

           appropriate sanction for attorney fees, pursuant to 215.2(b) of the Texas

           Rules of Civil Procedure.

ALL RELIEF NOT SPECIFICALLY GRANTED HEREIN IS DENIED.



       SIGNED on      [j^^y?f,
                      t) Cnv** /7 . 2010


                                            The Honorable Dan H. Mills
                                            424* JUDICIAL DISTRICTCOURT

APPROVED AS TO FORM:



Lawrence B. Shallcross
Attorney for Plaintiff Carole Joyce Ogden
2631 Bulverde Road, Ste. 105
Bulverde, Texas 78163
Tel: (830) 980-5757
Fax: (830) 438-4835